DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on December 16, 2020, which has been entered in the above identified application.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene et al (U.S. Patent No. 9,640,068).

 a computer implemented method for generating an incident dossier of one or more incidents occurring in a building serviced by a building management system having a plurality of building management systems, comprising: importing, by a computing device, data associated with one or more incidents, by disclosing that the sensor data, image data, and audio data are provided by a temporary incident area network (TIAN) set up at the scene of the incident, such as a building [column 13, lines 14-41; column 14, lines 53-57]. The TIAN interconnects with other TIANs at the scene of the incident to allow sharing of voice, data, and video from personal area networks (PANs) [column 7, lines 1-16] to present an incident commander (IC) with information on all of the subscribers on the incident commander’s PAN [column 7, lines 17-25]. A work station of the incident commander receives uploaded recorded information and provides near-real-time playback capability of data associated with one or more incidents [column 3, lines 8-15; 40-46; column 4, lines 9-13].
	Greene teaches generating, by the computing device, an incident dossier based on the data associated with the one or more incidents, wherein the incident dossier includes: a timeline; one or more incident indicators each corresponding to a corresponding one of the one or more incidents, wherein at least one of the incident indicators: is temporally aligned along the timeline; is selectable to display additional data associated with the corresponding incident, wherein the additional data includes data related to one or more events that are associated with the corresponding incident collected from two or more of the plurality of building systems; and displaying, by the computing device, the incident dossier, wherein in response to a selection of a corresponding incident indicator of the incident dossier, displaying at least one of the one or more events, by disclosing generating a timeline containing recorded sensor data, image data, and audio data [column 15, lines 10-25; column 17, lines 38-45; figure 16] where such data can be selected and played back [column 17, lines 51-54, 61-67]. The data is collected from recording modules communicating using the TIANs set up at the incident [column 7, lines 1-16] such as within a building [column 13, lines 28-33; column 14, lines 53-57].

5-2.	Regarding claim 14, Greene teaches all the limitations of claim 13, wherein at least one of the one or more events is selectable and in response to receiving a selection of a selectable event, displaying, by the computing device, data associated with the selected event, by disclosing that the data within the timeline can be selected and played back [column 17, lines 51-54, 61-67].

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 7, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al (U.S. Patent No. 9,640,068), in view of Chow et al (U.S. Patent No. 9,519,692), and further in view of Daynes et al (Pub. No. US 2013/0271480).

7-1.	Regarding claim 1, Greene teaches the claim comprising: a memory for storing executable instructions; a processor operatively coupled to the memory, the processor configured to execute the executable instructions stored in the memory to: access data associated with one or more incidents, by disclosing an incident commander work station that receives uploaded recorded information and [column 3, lines 8-15; 40-46; column 4, lines 9-13].
	Greene teaches generate an incident dossier based on the data associated with the one or more incidents, wherein the incident dossier includes: a timeline; one or more incident indicators each corresponding to a corresponding one of the one or more incidents, wherein at least one of the incident indicators: is temporally aligned along the timeline, by disclosing generating a timeline containing recorded sensor data, image data, and audio data [column 15, lines 10-25; column 17, lines 38-45; figure 16]. 
	Greene does not expressly teach wherein at least one of the incident indicators:... is selectable to display additional data associated with the corresponding incident, wherein the additional data includes an event indicator for each of one or more events that are associated with the corresponding incident. Chow discloses receiving data that represents a plurality of events within a timeline and creating and displaying an event group on the timeline that comprises at least two events of the plurality of events, where the at least two events are related events based on a criteria [column 1, lines 27-36]. An event group is selectable to display an expanded view containing all of the related events that comprise the event group [column 6, lines 28-41; figure 4]. This would provide a less cluttered timeline. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to group related events on a timeline together based on a criteria, and allow selection of the group to view events within the group, as taught by Chow. This would provide a less cluttered timeline.
	Greene-Chow teach wherein one or more of the event indicators are selectable to display additional information associated with the corresponding event, by disclosing that the recorded sensor data, image data, and audio data representing events in the timeline can be selected and played back [Greene, column 17, lines 51-54, 61-67].
a user interface including a display configured to display the incident dossier, by disclosing displaying the timeline [Greene, column 17, lines 38-45; figure 16].
	Greene-Chow teach in response to a selection of a corresponding incident indicator in the displayed incident dossier, displaying at least some of the additional data associated with the corresponding incident including at least one event indicator associated with the selected incident indicator, by disclosing that an event group is selectable to display an expanded view containing all of the related events that comprise the event group [Chow, column 6, lines 28-41; figure 4].
	Greene-Chow teach in response to a selection of an event indicator associated with the selected incident indicator, displaying additional information associated with the corresponding event, by disclosing that the recorded sensor data, image data, and audio data representing events in the timeline can be selected and played back [Greene, column 17, lines 51-54, 61-67].
	Greene-Chow do not expressly teach wherein at least one of the incident indicator:... visually indicates a severity level of the corresponding incident. Daynes discloses a timeline containing icons representing events that indicate the severity of the event [paragraph 21]. This would allow a user to more easily gauge the severity of an incident on a timeline. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to visually indicate in the timeline of Greene, the severity level of events, as taught by Daynes. This would allow a user to more easily gauge the severity of an incident on a timeline.

7-2.	Regarding claim 2, Greene-Chow-Daynes teach all the limitations of claim 1, wherein at least some of the data associated with one or more of the incidents is provided by a building management system of the building, by disclosing that the sensor data, image data, and audio data are provided by a temporary incident area network (TIAN) set up at the scene of the incident, such as a building [Greene, column 13, lines 14-41; column 14, lines 53-57]. 

7-3.	Regarding claim 3, Greene-Chow-Daynes teach all the limitations of claim 2. Greene-Chow-Daynes do not expressly teach wherein at least one of the one or more incident indicators is associated with two or more events, by disclosing that event groups displayed in the timeline comprises at least two events, where the at least two events are related events based on a criteria [column 1, lines 27-36]. 

7-4.	Regarding claim 4, Greene-Chow-Daynes teach all the limitations of claim 3, wherein at least one of the two or more events corresponds to an alarm issued by the building management system, by disclosing that data on the timeline includes alarm data [Greene, column 17, lines 46-54].

7-5.	Regarding claim 5, Greene-Chow-Daynes teach all the limitations of claim 3, wherein when an incident indicator that is associated with two or more events is selected by a user, event indicators for each of the two or more events are revealed and concurrently displayed to the user, by disclosing displaying an expanded view of the event group over the timeline in response to user interaction, where the expanded view comprises the at least two events of the event group [Chow, column 1, lines 36-39].

7-6.	Regarding claim 7, Greene-Chow-Daynes teach all the limitations of claim 1, wherein the additional information associated with a corresponding event includes a video clip that captured at least part of a corresponding event, by disclosing that the timeline contains video data [Greene, column 17, lines 51-54].

7-7.	Regarding claim 8, Greene-Chow-Daynes teach all the limitations of claim 1, wherein the timeline includes one or more user controls that allow a user to move forward along the timeline and/or backward along the timeline, by disclosing that a cursor is laterally moveable to designate the [Greene, column 15, lines 31-39, 55-59; column 17, lines 51-54].

7-8.	Regarding claim 10, Greene-Chow-Daynes teach all the limitations of claim 1, wherein the incident dossier includes two or more incident indicators each temporally aligned along the timeline, by disclosing displaying multiple types of data on the timeline [Greene, figure 16; Daynes, figure 2].

7-9.	Regarding claim 12, Greene-Chow-Daynes teach all the limitations of claim 10, wherein the timeline includes a synchronous playback control, by disclosing that a re-enactment or replay of the incident is readily available [Greene, column 15, lines 55-59; column 17, lines 51-54; column 18, lines 8-11].

8.	Claim 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al (U.S. Patent No. 9,640,068), in view of Chow et al (U.S. Patent No. 9,519,692), in view of Daynes et al (Pub. No. US 2013/0271480), and further in view of Seigel (U.S. Patent No. 9,917,853).

8-1.	Regarding claim 6, Greene-Chow-Daynes teach all the limitations of claim 1. Greene-Chow-Daynes do not expressly teach wherein at least one of the incident indicators is displayed larger on the display to visually indicate a higher severity level and is displayed smaller on the display to visually indicate a lower severity level. Seigel discloses using the size of an event on a timeline to indicate the severity of the event [column 9, lines 4-18]. This would allow a user to more easily see important events within the timeline. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate severity of an event on the timeline of Greene-Daynes 

8-2.	Regarding claim 11, Greene-Chow-Daynes teach all the limitations of claim 10. Greene-Chow-Daynes do not expressly teach wherein at least one of the two or more incident indicators in displayed larger than at least one other incident indictor indicating a higher severity level. Seigel discloses using the size of an event on a timeline to indicate the severity of the event [column 9, lines 4-18]. This would allow a user to more easily see important events within the timeline. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate severity of an event on the timeline of Greene-Daynes using size, as taught by Seigel. This would allow a user to more easily see important events within the timeline.

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Greene et al (U.S. Patent No. 9,640,068), in view of Chow et al (U.S. Patent No. 9,519,692), in view of Daynes et al (Pub. No. US 2013/0271480), and further in view of Choudhary et al (U.S. Patent No. 9,760,613).

9-1.	Regarding claim 9, Greene-Chow-Daynes teach all the limitations of claim 1. Greene-Chow-Daynes do not expressly teach wherein the timeline includes one or more user controls that allow a user to enter a time range for the timeline. Choudhary discloses allowing a user to select a time range for graphical visualizations along a time-based graph lane [column 164, lines 29-37]. This would allow a user to focus on the more important parts of the timeline. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a user control for selection of a time range of the timeline, as taught by Choudhary. This would allow a user to focus on the more important parts of the timeline.

10.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al (U.S. Patent No. 9,640,068) in view of Chow et al (U.S. Patent No. 9,519,692).

10-1.	Regarding claim 15, Greene teaches all the limitations of claim 13. Greene does not expressly teach wherein at least one of the one or more incident indicators is associated with two or more events. Chow discloses receiving data that represents a plurality of events within a timeline and creating and displaying an event group on the timeline that comprises at least two events of the plurality of events, where the at least two events are related events based on a criteria [column 1, lines 27-36]. This would provide a less cluttered timeline. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to group related events on a timeline together based on a criteria, as taught by Chow. This would provide a less cluttered timeline.

10-2.	Regarding claim 16, Greene-Chow teach all the limitations of claim 15, wherein at least one of the two or more events corresponds to an alarm issued by a building management system, by disclosing that data on the timeline includes alarm data [Greene, column 17, lines 46-54].

10-3.	Regarding claim 17, Greene-Chow teach all the limitations of claim 15, wherein when an incident indicator that is associated with two or more events is selected by a user, a selectable event indicator for each of the two or more events are revealed and concurrently displayed to the user, and when a selectable event indicators is selected, additional information related to the corresponding event is displayed, by disclosing displaying an expanded view of the event group over the timeline in response to user interaction, where the expanded view comprises the at least two events of the event [Chow, column 1, lines 36-39]. The recorded sensor data, image data, and audio data can then be selected and played back [Greene, column 17, lines 51-54, 61-67].	

10-4.	Regarding claim 18, Greene teaches the claim comprising: displaying a timeline; displaying one or more incident indicators each temporally aligned along the timeline, by disclosing generating a timeline containing recorded sensor data, image data, and audio data [column 15, lines 10-25; column 17, lines 38-45; figure 16].
	Greene does not expressly teach in response to a selection by a user of one of the one or more incident indicators, displaying at least one of one or more events that initiated the selected incident. Chow discloses receiving data that represents a plurality of events within a timeline and creating and displaying an event group on the timeline that comprises at least two events of the plurality of events, where the at least two events are related events based on a criteria [column 1, lines 27-36]. An event group is selectable to display an expanded view containing all of the related events that comprise the event group [column 6, lines 28-41; figure 4]. This would provide a less cluttered timeline. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to group related events on a timeline together based on a criteria, and allow selection of the group to view events within the group, as taught by Chow. This would provide a less cluttered timeline.
	Greene-Chow teach wherein the at least one event that initiated the selected incident corresponds to a sensed condition having met a predetermined event criteria, by disclosing that to minimize voice storage requirements, only recording voice traffic that is received over the network [Greene, column 16, lines 32-35]. Thus, the criteria for recording a voice event is that the voice traffic is received over the network. Further, events are recorded as a group when two or more events occur within a predefined tolerance time of each other, and when the events are determined to be part of a common transaction [Chow, column 4, lines 8-22].

10-5.	Regarding claim 19, Greene-Chow teach all the limitations of claim 18, wherein in response to a selection by a user of an incident indicator that is associated with two or more events, revealing an event indicator for each of the two or more events to the user, by disclosing that an expanded view of the event group is displayed over the timeline in response to user interaction, where the expanded view comprises the at least two events of the event group [Chow, column 1, lines 36-39]. 

10-6.	Regarding claim 20, Greene-Chow teach all the limitations of claim 19, further comprising: in response to a selection by a user of one of the one or more revealed event indicators, displaying additional information regarding the selected event indicator, by disclosing that the data indicating events in the timeline can be selected and played back [Greene, column 17, lines 51-54, 61-67].

Response to Arguments
11.	The Examiner acknowledges the Applicant’s amendments to claims 1, 5, 7, 13, 14, and 17-20.
	Regarding independent claim 13, Applicant alleges that Greene et al (U.S. Patent No. 9,640,068) does not disclose or suggest an incident indicator that “is selectable to display additional data associated with the corresponding incident, wherein the additional data includes data related to one or more events that are associated with the corresponding incident collected from two or more of the plurality of building systems”, as has been amended to the claim, because it appears that the data displayed on monitor 380 of Greene is from police video, a hazmat sensor on a firefighter, fire marshal video, and an emergency management agency, which are not considered building systems.
	Examiner notes that the term “system” is being interpreted as a group of related components that interact to perform a task. Contrary to Applicant’s argument, Greene discloses that sensor data, image data, and audio data are provided by a temporary incident area network (TIAN) set up at the [column 13, lines 14-41; column 14, lines 53-57]. The TIAN interconnects with other TIANs at the scene of the incident to allow sharing of voice, data, and video from personal area networks (PANs) [column 7, lines 1-16] to present an incident commander (IC) with information on all of the subscribers on the incident commander’s PAN [column 7, lines 17-25]. A work station of the incident commander receives uploaded recorded information and provides near-real-time playback capability of data associated with one or more incidents [column 3, lines 8-15; 40-46; column 4, lines 9-13]. A timeline is generated containing the recorded sensor data, image data, and audio data [column 15, lines 10-25; column 17, lines 38-45; figure 16] where such data can be selected and played back [column 17, lines 51-54, 61-67]. Thus, the selectable data within the timeline is collected from recording modules communicating across the TIANs set up at the incident [column 7, lines 1-16]. These TIANs are established using wireless TIAN modules located within a building [column 13, lines 28-33]. Since a “system” is a group of related components that interact to perform a task, each TIAN and the modules that record data for distribution on the corresponding TIAN may be considered a system of the building that will be used to collect information about events related to the building. Therefore, the selectable events within the timeline provides additional data collected from a plurality of systems of the building.
	Regarding independent claim 18, Applicant alleges that Greene does not disclose or suggest “in response to a selection by a user of one of the one or more incident indicators, displaying at least one of one or more events that initiated the selected incident wherein the at least one event that initiated the selected incident corresponds to a sensed condition having met a predetermined event criteria”, as has been amended to the claim, because it appears Greene simply plays back recorded data in response to a selection, rather than display an event that initiated the selected incident, much less where the event(s) displayed correspond to a sensed condition that met a predetermined event criteria. 
[Greene, column 16, lines 32-35]. Thus, the criteria for recording a voice event is that the voice traffic is received over the network. Additionally, events are recorded as a group when two or more events occur within a predefined tolerance time of each other, and when the events are determined to be part of a common transaction [Chow, column 4, lines 8-22].
Regarding independent claim 1, Applicant alleges that Greene in view of Daynes et al (Pub. No. US 2013/0271480) do not disclose displaying one or more incident indicators temporally aligned along a timeline that are “selectable to display additional data associated with the corresponding incident” particularly where “the additional data includes an event indicator for each of one or more events that are associated with the corresponding incident” and where “one or more of the event indicators are selectable to display additional information associated with the corresponding event”, as has been amended to the claim. 
Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Greene, in view of Chow et al (U.S. Patent No. 9,519,692), and further in view of Daynes. Chow discloses receiving data that represents a plurality of events within a timeline and creating and displaying an event group on the timeline that comprises at least two events of the plurality of events, where the at least two events are related events based on a criteria [column 1, lines 27-36]. An event group is selectable to display an expanded view containing all of the related events that comprise the event group [column 6, lines 28-41; figure 4]. This would provide a less cluttered timeline. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to group related events on a timeline together based on a criteria, and allow selection of the group to view events within the group, as taught [Greene, column 17, lines 51-54, 61-67]. Thus, the combination of Greene-Chow discloses displaying event groups within a timeline that are selectable to display event indicators representing events contained within a selected event group [Chow, column 6, lines 28-41]. The event indicators may then be selected to display data associated with the event, such as video data for playback [Greene, column 17, lines 51-54, 61-67].
Applicant states that dependent claims 2-12, 14-17, and 19-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 13, and 18. However, as discussed above, Greene, in view of Chow, and further in view of Daynes are considered to teach claim 1, Greene is considered to teach claim 13, and Greene in view of Chow is considered to teach claim 18, and consequently, claims 2-12, 14-17, and 19-20 are rejected.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178